Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 objected to because of the following informalities:  

Claim 11, line 2, phrase “a semiconductor light emitting element” should be read “the semiconductor light emitting element”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Terms "a relatively short time" and “a relatively long time” in claim 1 and 6 is a relative term which renders the claim indefinite.  Terms "a relatively short time" and “a relatively long time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claims do not sufficiently define the meets and bounds of the relative term "relatively" with respect to "short time" and "long time". In other words, one of ordinary skill in the art would not be able to establish what defines "a relatively short time" or "relatively long time". As there is no definite time standard from what time is measured whether it shorter or longer.

Appropriate correction is required.

Claims 2-5, 7-11, depend on claim 1 and 6, are also rejected by 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8.11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sumitani (Pub. No.: US 2017/0257916).

Regarding claim 1, Sumitani teaches a lighting control method (FIG. 1, 100) of a semiconductor light emitting element (FIG. 1 141,142) to carry out lighting control of the semiconductor light emitting element (paragraph [0007], “.The control circuit 120 changes over an LED group to be turned on by using the changeover signal lines 121 and 122 when the supply of power from the AC power supply 101 to the LED lighting device”) using a lighting control device (FIG. 1, 120, 130), wherein the lighting control device comprises: a switching element (FIG. 2, Q1 or Q2) serially connected to the semiconductor light emitting element and having a control terminal (FIG. 2, 121 or 122) to control a conductive state (paragraph [0013], “the changeover signal lines 121 and 122 in order to select an LED group to be turned on by detecting the ON/OFF of the supply of power from the AC power supply 101 to the LED lighting device”); a control circuit to control the control terminal (FIG. 2, 210 and paragraph [0016], “he microcontroller 210 requires …. provision of general-purpose output terminals for outputting a High-level voltage or a Low-level voltage to the changeover signal lines 121 and 122”); and the method comprising: increasing a control voltage of the control terminal of the switching element from an initial value to a first value in a relatively short time by the control circuit (FIG.6 annotated, GATE VOLTAGE 1 or GATE VOLTAGE 2) ; and increasing the control voltage of the control terminal of the switching element from the first value to a second value in a relatively long time by the control circuit  (FIG.6 annotated, GATE VOLTAGE 1 or GATE VOLTAGE 2).

    PNG
    media_image1.png
    647
    903
    media_image1.png
    Greyscale

Regarding claim 2, Sumitani further teaches the first value of the control voltage is 50% or more and 70% or less of the second value (FIG. 6, even Y axis voltage value is not marked, GATE VOLTAGE 1 shows (in top first circled area) first value is between 50% and 70%) .

Regarding claim 3, Sumitani further teaches the first value of the control voltage is set so that the magnitude of the current flowing through the semiconductor light emitting element corresponding to the first value becomes 0.1% or more and 10% or less of the magnitude of the current flowing through the semiconductor light emitting element corresponding to the second value (FIG. 6, even Y axis voltage value is not marked LED Current shows between 0.1% to 10% corresponding to the first value).

Regarding claim 6, Sumitani further teaches lighting control device (FIG. 1, An LED lighting device, 100) of a semiconductor light emitting element (FIG. 1, 141 or 142, LEDs) to carry out lighting control of the semiconductor light emitting element (paragraph [0007], “.The control circuit 120 changes over an LED group to be turned on by using the changeover signal lines 121 and 122 when the supply of power from the AC power supply 101 to the LED lighting device”) comprising: a switching element (FIG. 2, Q1 or Q2) serially connected to the semiconductor light emitting element (FIG. 2)  and having a control terminal (FIG. 2, 121 or 122) to control a conductive state (paragraph [0013], “the changeover signal lines 121 and 122 in order to select an LED group to be turned on by detecting the ON/OFF of the supply of power from the AC power supply 101 to the LED lighting device”); a control circuit to control the control terminal (FIG. 2, 210 and paragraph [0016], “the microcontroller 210 requires …. provision of general-purpose output terminals for outputting a High-level voltage or a Low-level voltage to the changeover signal lines 121 and 122”); and wherein the control circuit increases a control voltage of the control terminal of the switching element from an initial value to a first value in a relatively short time (FIG.6 annotated, GATE VOLTAGE 1 or GATE VOLTAGE 2), and increases the control voltage of the control terminal of the switching element from the first value to a second value in a relatively long time (FIG.6 annotated, GATE VOLTAGE 1 or GATE VOLTAGE 2).

Regarding claim 7, Sumitani further teaches the first value of the control voltage is 50% or more and 70% or less of the second value (FIG. 6, even Y axis voltage value is not marked, GATE VOLTAGE 1 shows (in top first circled area) first value is between 50% and 70%) .

Regarding claim 8, Sumitani further teaches the first value of the control voltage is set so that the magnitude of the current flowing through the semiconductor light emitting element corresponding to the first value becomes 0.1% or more and 10% or less of the magnitude of the current flowing through the semiconductor light emitting element corresponding to the second value (FIG. 6, even Y axis voltage value is not marked LED Current shows between 0.1% to 10% corresponding to the first value).

Regarding claim 11, Sumitani further teaches a light emitting device (FIG. 1, LED element of 141, 142, comprising the lighting control device according to claim 6 and the semiconductor light emitting element whose lighting is controlled by the lighting control device (FIG. 1 and 2, (paragraph [0007], “.The control circuit 120 changes over an LED group to be turned on by using the changeover signal lines 121 and 122 when the supply of power from the AC power supply 101 to the LED lighting device”)).

Allowable Subject Matter
Claims 4-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 4, prior art whether stand alone or in combination do not teach the limitation “the control circuit stops the increase of the control voltage when the control circuit increases the control voltage of the control terminal from the initial value while detecting a cathode voltage of the semiconductor light emitting element and detects the drop of the cathode voltage, and the magnitude of the control voltage at the time when the increase is stopped corresponds to the first value”. Limitations of claim 4 as a whole are not taught by prior art therefore claim 4 is objected to as being dependent upon a rejected base claim 1.

Regarding Claim 5, prior art whether stand alone or in combination do not teach the limitation “the control circuit stops the increase of the control voltage when the control circuit increases the control voltage of the control terminal from the initial value while detecting a current flowing through the semiconductor light emitting element and the current becomes 30% or more and 70% or less of the current corresponding to the second value, and the magnitude of the control voltage at the time when the increase is stopped corresponds to the first value”. Limitations of claim 5 as a whole are not taught by prior art therefore claim 5 is objected to as being dependent upon a rejected base claim 1.

Regarding Claim 9, prior art whether stand alone or in combination do not teach the limitation “increases the control voltage of the control terminal from the initial value while detecting the cathode voltage by the voltage detection unit, stops the increase of the control voltage when the voltage detection unit detects a drop in the cathode voltage, and the magnitude of the control voltage at the time when the increase is stopped corresponds to the first value”. Limitations of claim 9 as a whole are not taught by prior art therefore claim 9 is objected to as being dependent upon a rejected base claim 6.

Regarding Claim 10, prior art whether stand alone or in combination do not teach the limitation “t increases the control voltage of the control terminal from the initial value while detecting the current flowing through the semiconductor light emitting element by the current detection unit, stops the increase of the control voltage when the current detection unit detects that the current has become 30% or more and 70% or less of the current corresponding to the second value, and the magnitude of the control voltage at the time when the increase is stopped corresponds to the first value”. Limitations of claim 10 as a whole are not taught by prior art therefore claim 10 is objected to as being dependent upon a rejected base claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831